{¶ 1} I respectfully dissent. The majority has focused on a retroactivity that does not exist. The statute is specific that if a person is on community control, present tense, he or she must allow a DNA sample to be taken. Further, this is not a substantive matter that would affect a right that the defendant would be entitled to. I believe this is purely a remedial act only. Defendant argues that his privacy rights would be invaded. The fact that a person is in prison and/or on community control would have depreciated any right to privacy he may have enjoyed had he not committed a criminal offense.